DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the Applicant’s response filed on 05/05/2021.
 
Claims 1, 3-5, and 14 are amended; claim 2 is cancelled; and claims 6-13 and 15-20 are unchanged; therefore, claims 1 and 3-20 are pending in the application, of which, claims 1, 4, and 14 are presented in independent form.

In light of Applicant’s terminal disclaimer, the nonstatutory obviousness-type double patenting rejection is withdrawn.

In light of Applicant’s amendments and arguments, the rejections under 35 U.S.C. §103 are withdrawn.

Priority
This application is a continuation that claims the benefit of U.S. Patent Application No. 14/604,670 filed 01/23/2015, which has since been issued as U.S. Patent No. 10,063,992, which claims the benefit of U.S. Provisional Patent Application No. 61/930,942 filed 01/23/2014.
Terminal Disclaimer
The terminal disclaimer filed on 05/12/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of prior U.S. Patent No. 10,063,992 issued on 08/28/2018 had been reviewed and was accepted. The terminal disclaimer has been recorded. The nonstatutory obviousness-type double patenting rejection is withdrawn.

Allowance
Claims 1 and 3-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not render obvious, nor anticipate the combination of claimed elements recited in the independent claims. In particular, the prior art does not teach “communicating, by a server, a sample story containing content portions associable with filter tags, to a user device; receiving, by the server, a user preference in a form of a user tagged content portion of the sample story, where the user tagged content portion identifies target content of the sample story for transformative processing; generating, by the server, a rule based on the user preference, the rule useable to identify within a news story the target content, and to direct the transformative processing of the target content within the news story by altering an appearance of the target content within the news story in accordance with the rule; and populating, by the server, a rules database based on the rule, the rules database having a plurality of entries, each entry including a 
Additionally, the claims have been reviewed for compliance with §101 under Alice analysis. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY CHEUNG whose telephone number is (571)272-9785.  The examiner can normally be reached on MON-TH 8:00AM-4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EC/Examiner, Art Unit 2165                                                                                                                                                                                                        
/ALEKSANDR KERZHNER/Supervisory Patent Examiner, Art Unit 2165